department of the treasury internal_revenue_service washington d c date internal_revenue_service national_office field_service_advice district_counsel memorandum for attn deborah a butler assistant chief_counsel cc dom fs proper party to file refund claims for consolidated taxable_year this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend cc dom fs corp tl-n-2493-99 number release date uilc from subject parent sub state x state y b date b date c date d date e date f date g date h date j year t amount p issue who is the proper party to file a claim with the service seeking a refund of a former member s taxes paid in a consolidated tax_return year based on a net_operating_loss arising in a subsequent separate_return_year conclusion the common parent is the proper party to file a claim with the service seeking a refund of taxes paid in a consolidated tax_return year based on a net_operating_loss arising in a subsequent separate_return_year facts parent a state x corporation filed a consolidated tax_return for the fiscal_year ending date b in its role as common parent on behalf of the members of the consolidated tax_return group which included sub a state y corporation and b other first-tier wholly- owned subsidiaries sometime thereafter the group underwent ownership changes which resulted in the filing of separate returns for the fiscal years ending date c sub generated a net_operating_loss nol during year t which was reflected on sub s separate_return filed for its fiscal tax_year ending date c although sub obtained an extension for filing its return for the year ending date c until date d sub did not file the return until date e on date f sub filed an amended_return for the consolidated tax_return group s year ending date b claiming a refund with respect to its date c nol_carryback sub filed the amended_return for the year ending date b in its own name and using its own ein on date g state x revoked parent s the former common parent s charter for failure to pay state amount p parent is still in existence but is no longer an operating entity district_counsel has indicated that parent can obtain reinstatement of its charter by paying the amount p due on date h the service disallowed the refund claim issuing the notice of disallowance to parent as common parent and using parent's ein according the disclosure on the notice of disallowance it was the service s position that parent did not supply sufficient information to establish entitlement to a refund on date j sub provided the service with information to substantiate the disallowed claim since the two year period of i r c ' was about to expire sub and the service entered into an agreement to extend the i r c ' two year period for filing a refund_suit in the waiver the service specifically reserved the right to raise any defenses available to it including that the wrong party filed the amended_return the former subsidiaries including sub are in bankruptcy law and analysis i r c ' grants members of an affiliated_group the privilege of filing a consolidated_return affiliated corporations may file a consolidated_return only upon the condition that they consent to be bound by all of the consolidated_return_regulations in joining in the filing of a consolidated_return each corporation consents to the designation of an agent to act for members of the affiliated_group see treas reg ' a under treas reg ' a the common parent of the consolidated_group is the agent for the group and it alone has authority to file refund claims with regard to consolidated_return years only the common parent can file consolidated_returns enter into closing agreements and compromises make elections file waivers file protests execute extensions file refund claims give bonds receive notices of deficiency receive a notice_and_demand for tax payment and file petitions in the tax_court there are a few exceptions none of which are applicable under the circumstances where the common parent is not the agent of the consolidated tax_return group for the year in question see treas reg a 1502-77t and d in 84_tc_395 the tax_court concluded that in a reverse_acquisition the new common parent not the designated successor agent was the proper party to receive the statutory_notice_of_deficiency for pre-merger years because the new common parent succeeded the old common parent as agent for the affiliated_group with respect to years both before and after the reverse_acquisition the tax_court held that a central feature of the provisions of the consolidated_return_regulations is the role of the common parent as the agent for the affiliated_group with respect to all procedural matters for any given year in which a consolidated_return is filed the entity that is the common parent for that particular year is thereafter the agent with respect to any procedural matters that may arise in connection with the group's tax_liability for that year see southern pacific co v commissioner t c pincite for the year ending date b parent was the common parent of the consolidated tax_return group by its terms treas reg ' a contemplates that only parent as the common parent has authority to act as agent for the affiliated_group with respect to the group's consolidated income_tax_liability parent should have filed the refund claim because it was still in existence it still had its charter and it was still operating at the time sub filed the claim case development hazards and other considerations we note that cc dom fs proc is providing a response to your request for field_service_advice dated date with respect to related issues including whether the signature of sub on the refund claim for the group s consolidated tax_year is subject_to waiver by the service if the service actively considers the claim on the merits litigation hazard- taxpayers may question whether parent as agent for the group effectively existed at the time the claim for a refund was denied by the service the service has a strong position to assert the parent was effectively in existence at the time the claim for a refund was denied according to the facts as we understand them to be the parent was without qualification in existence at the time the claim for a refund was filed the parent s charter was subsequently revoked nothing in the facts submitted suggests the service was aware at a later date when it denied the claim for a refund that the parent s charter had been revoked it is also our understanding that the parent could have procured its charter back by paying amount p but failed to do so therefore the parent was effectively the agent for the group if you have any further questions please call deborah a butler assistant chief_counsel by arturo estrada attachment acting branch chief corporate cc dom fs corp one page diagram of parent consolidated tax_return group for the year ending date b cc assistant regional_counsel assistant regional
